DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US 2017/0087812).

In regard to claims 9 and 11, Hirose discloses a resin composition that contains an EVOH, an unmodified ethylene-alpha-copolymer, an acid modified ethylene-alpha-copolymer, and alkali metal salt [abstract]. The composition has excellent oxygen barrier properties [abstract]. The composition can be used in shaped articles that are formed through coinjection [0072]. The ethylene content of the EVOH is not less than 20 mol% and not more that 60 mol% [0027]. The degree of saponification of the eVOH is preferably 90 mol% or more [0028]. The melt flow rate of the EVOH is not less than 8.0 g/10 min and not more than 15.0 g/10 min under a load of 2160 g at 2100C [0029]. 
The alkali metal salt is of higher fatty acid, specifically potassium stearate [0146]. This is the alkali metal salt that is preferable in applications specification [0022]. Thus, it would be inherent that the alkali metal salt has a melting point of 2500C or lower. The content of alkali metal salt is not less than 25 ppm and not more than 300 ppm in terms of metal based on the total amount of EVOH [0043]. Hirose discloses a resin composition wherein the pellets were obtained by the same method as Example 1 however, the resin composition excluded using ethylene-propylene copolymer in an amount of 9 parts by mass and adding the acid modified ethylene-alpha-olefin copolymer and 1 parts by mass [Table 1], thus the resin composition still comprises 825 ppm of potassium stearate as the alkali metal salt [0129]. The resin composition obtained had an MFR of 9.7 g/10 min [0161]. Thus, the resin composition of Hirose consists essentially and/or consists of an ethylene vinyl alcohol copolymer and an alkali metal salt. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  MPEP 2123.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0058159, hereinafter “Lee”) in view of Hirose (US 2017/0087812). 
In regard to claims 1 and 10, Lee discloses a multilayer film [abstract]. The multilayer film is formed from co-injection manufacturing [0121]. The multilayer structure comprises a barrier layer of EVOH [0091]. The outer layers laminated on both sides of the barrier layer are of a polypropylene material [0136]. The polypropylene material is a composition was a blend of grafted polypropylene with ungrafted polypropylene [0137]. The amount of grafted polypropylene in the composition ranged from 2.5-10 wt% [Table 2]. Thus, the mass ratio of the modified polypropylene to the total of the unmodified polypropylene and the modified polypropylene would be 0.25 to 0.1. 
The modified polypropylene is grafted with maleic anhydride [0132]. The melt flow rate of the grafted or co-grafted polypropylene copolymers have relatively high melt flow rate [0064]. 
Lee states that the melt flow rate of the grafted or co-grafted polypropylene copolymers may also be adjusted to achieve the desired properties [0061]. It should be noted that the melt flow rate are result effective variables.  As the melt flow rate increases, the material has insufficient thermal properties of the end use products.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the melt flow rate of the grafted or co-grafted polypropylene copolymers since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the melt flow rate of the grafted or co-grafted polypropylene copolymers to a higher value than the unmodified polypropylene, thus forming a grafted polymer with a lower melt viscosity than the unmodified polypropylene, motivated by the expectation of forming a multilayer structure with improved thermal properties and adhesiveness. 
Lee is silent with regard to the barrier resin composition comprising an ethylene-vinyl alcohol copolymer, an alkali metal salt of a higher fatty acid having a melting point of 2500C or lower. 
Hirose discloses a resin composition that contains an EVOH, an unmodified ethylene-alpha-copolymer, an acid modified ethylene-alpha-copolymer, and alkali metal salt [abstract]. The composition has excellent oxygen barrier properties [abstract]. The composition can be used in shaped articles that are formed through coinjection [0072]. The ethylene content of the EVOH is not less than 20 mol% and not more that 60 mol% [0027]. The degree of saponification of the 0C [0029]. 
The alkali metal salt is of higher fatty acid, specifically potassium stearate [0146]. This is the alkali metal salt that is preferable in applications specification [0022]. Thus, it would be inherent that the alkali metal salt has a melting point of 2500C or lower. The content of alkali metal salt is not less than 25 ppm and not more than 300 ppm in terms of metal based on the total amount of EVOH [0043].
	Lee and Hirose both disclose multilayer structures that are produced through coinjection molding. The multilayer structures comprise an EVOH barrier layer and outer polymer layers limited on both sides of the barrier layer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the EVOH barrier composition of Hirose for the EVOH composition of the barrier layer of Lee motivated by the expectation of forming a multilayer structure that has excellent oxygen barrier properties, high flexibility, and bending resistance [Hirose 0015].
	In regard to claim 2, Lee discloses that the maleic anhydride polypropylene has a MFR of 205 g/10 measured at 2300C and 2160 g [Table 1-continued Comp PP-7].  The unmodified polypropylene has a melt flow rates of 0.5 to about 150 g/10 min measured at 2300C and 2160 g [0074].
	In regard to claim 3, modified Lee discloses that the alkali metal salt is potassium stearate [Hirose 0146].
	In regard to claim 4, modified Lee discloses that the unmodified polypropylene has a melt flow rates of 0.5 to about 150 g/10 min measured at 2300C and 2160 g [0074] and that the melt flow rate of the EVOH is not less than 8.0 g/10 min and not more than 15.0 g/10 min under 0C [Hirose 0029]. Thus, the MFR ratio of the unmodified polypropylene to the ethylene-vinyl alcohol copolymer falls within the range of 1 to 10.
	In regard to claim 7, Lee discloses that a container made of the co-injection molded multilayer structure [0121].
	In regard to claim 8, Lee discloses a method for producing the multilayer structure comprising co-injection molding the resin composition [0121].

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0058159, hereinafter “Lee”) in view of Hirose (US 2017/0087812) in further view of Beckwith et al. (US 2009/0061061, hereinafter “Beckwith”). 
In regard to claim 5, modified Lee does not disclose that the barrier layer further comprises a thermoplastic resin having a carbon-carbon double bond nor a transition metal salt. 
Beckwith discloses an oxygen scavenging composition that is a blend of a thermoplastic resin having carbon-carbon double bonds in it’s main chain, a transition metal salt, and an oxygen barrier polymer [0013-0016]. The transition metal salt includes iron, nickel, copper, manganese, and cobalt salt [0044]. The composition is used in multilayer structures [abstract]
Modified Lee and Beckwith both disclose the use of EVOH has a barrier resin in a multilayer structures. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the thermoplastic resin and the transition metal salt of Beckwith in the EVOH barrier resin composition of modified Lee motivated by the expectation of forming a gas barrier resin that has oxygen absorption functionality [abstract]. 
In regard to claim 6, modified Lee discloses that the thermoplastic polymer is polyoctenylene [0043].

Response to Amendment
The delecration under 37 CFR 1.132 filed 06/16/2021 is insufficient to overcome the rejection based upon Hirose et al. (US 2017/0087812) as set forth in the last Office action because:  
The applicant provides experimental data that compares a resin composition Example 1 and a resin composition Experiment A. The resin composition of Example 1 comprises 100 parts by mass of EVOH with 1500 ppm of potassium stearate. Experiment A comprises the mixture of 70 parts by mass of EVOH, 27 parts by mass of unmodified ethylene-alpha-olefin copolymer, 3 parts by mass of acid modified ethylene-alpha-copolymer, and 1500 ppm potassium stearate. The resin composition of Experiment A most closely represents the resin composition of Hirose. The applicant shows that the MFR at 1900C of Example 1 reduces from 4.4 to 1.5 in the resin composition of Experiment A. Thus, the addition of the additional components, unmodified ethylene-alpha-olefin copolymer and acid modified ethylene-alpha-copolymer, materially affect the basic and novel characteristic of the claimed invention.  
However, there is not a clear indication in the specification or claims of what the base and novel characteristics actually are of the resin composition claimed by applicant. The specification does not provide a MFR at 1900C for the resin composition that is claimed nor used as the barrier layer in the co-injection molded multilayer structure. The applicant does not claim the MFR at 1900C for the resin composition. The context of the MFR within the specification is for the EVOH component of the resin composition. The applicant also states that an additional thermoplastic resin (C) can be added to the resin composition [0029]. A basic and novel characteristic of the resin composition that was provided in the specification is that the resin 
The examiner would like to note that the applicant provides a flange as the multilayer article in the declaration. The applicant claims a multilayer structure. The structure is not limited to a flange nor a container. The declaration shows that the flange and a monolayer film were still produced using the Experiment A composition as a barrier layer. The applicant states that the problem to be solved by the invention is to prevent delamination in case of deformation of the multilayer structure [0009]. The adhesion strength is similar to the examples presented by the applicant within the specification. Thus, the basic and novel characteristic of the structure, adhesion strength, is not materially affected. 

Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive. 
Please see Response to Amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782